[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                                DEC 8, 2008
                              No. 08-11215                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                          Agency No. A76-475-480

VANDAMME VALENTIN JEANTY,
a.k.a. Vandamme Jeanty,
a.k.a. Vandamme V. Jeanty,

                                                          Petitioner-Appellant,

                                   versus

U.S. ATTORNEY GENERAL,

                                                         Respondent-Appellee.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (December 8, 2008)

Before ANDERSON, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Petitioner Vandamme Valentin Jeanty petitions for review of the Board of
Immigration Appeals’s (“BIA”) orders dismissing his appeal from the Immigration

Judge’s (“IJ”) denial of two motions to reopen and denying his motion for

reconsideration and his motion to reopen to seek newly available relief. The IJ

issued an order removing Jeanty in absentia after he failed to appear at the

removal hearing. Jeanty later filed two motions to reopen the removal

proceedings, both of which the IJ denied on September 21, 2007. Jeanty appealed

to the BIA, and the BIA dismissed his appeal on December 13, 2007. Jeanty later

filed a motion to reconsider and a motion to reopen before the BIA. The BIA

denied these motions on February 21, 2008.

                                          I.

      On appeal, Jeanty contends that on December 13, 2007, the BIA

erroneously dismissed his appeal from the IJ’s September 21, 2007, order.

      While we generally have jurisdiction to review final orders of removal, the

petition for review must be filed within 30 days of the date of the final order of

removal. See INA § 242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1), (b)(1). The statutory

time limit for filing a direct petition for review in an immigration case is

“mandatory and jurisdictional, and [is] not subject to equitable tolling.” Stone v.

INS, 514 U.S. 386, 405, 115 S. Ct. 1537, 1549, 131 L. Ed. 2d 465 (1995)

(quotation and citation omitted) (construing the former 90-day period for filing a


                                           2
petition for review under INA § 106(a)(1), 8 U.S.C. § 1105(a)). A timely motion

to reconsider filed with the BIA does not suspend the finality of the underlying

BIA order and does not toll the review period. See INA § 242(a)(1), 8 U.S.C. §

1252(a)(1); Stone, 514 U.S. at 405-06, 115 S.Ct. at 1549; Jaggernauth v. U.S.

Att’y Gen., 432 F.3d 1346, 1351 (11th Cir. 2005).

      To seek review of the BIA’s December 13, 2007, order dismissing his

appeal of the IJ’s order denying his motion to reopen removal proceedings, Jeanty

needed to file his petition for review by January 14, 2008. Because Jeanty filed

his petition for review on March 20, 2008, it is untimely as to the BIA’s December

13, 2007, order. Accordingly, we dismiss the petition for lack of jurisdiction to

the extent Jeanty seeks review of the BIA’s December 13, 2007, order.

                                        II.

      Jeanty also seeks review of the BIA’s February 21, 2008, order denying his

motion to reopen and his motion to reconsider.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

The BIA’s discretion in granting or denying a motion for reconsideration is “very

broad.” Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th Cir.) (quoting Anin

v. Reno, 188 F.3d 1273, 1279 (11th Cir. 1999), cert. denied, 76 U.S. L.W. 3674

(U.S. Oct. 6, 2008) (No. 07-1555). A motion to reconsider must specify the errors

                                         3
of law or fact in the previous order and be supported by pertinent authority. INA

§ 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C). “[M]erely reiterating arguments

previously presented to the BIA does not constitute ‘specifying . . . errors of fact

or law’ as required for a successful motion to reconsider.” Calle v. U.S. Att’y

Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (quoting 8 C.F.R. § 1003.2(b)(1)).

      “Issues that are not clearly outlined in an appellant’s initial brief are deemed

abandoned.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir.

1999); see also Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005) (stating that where a party fails to offer argument on an issue, that issue is

abandoned). Passing references to issues are insufficient to raise a claim for

appeal, and such issues are deemed abandoned. Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). While we read pro se

litigants’ briefs liberally, even pro se litigants can abandon issues by failing to

brief them on appeal. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.), cert.

denied, 77 U.S. L.W. 3199 (U.S. Oct. 6, 2008) (No. 07-10871).

      After reviewing the record, we conclude that Jeanty has abandoned any

issues regarding the BIA’s February 21, 2008, order to the extent it denied his

motion to reopen to seek newly available relief because he has failed to challenge

or mention that portion of the order in his appellate brief. Jeanty has sufficiently


                                           4
raised an issue regarding the BIA’s denial of his motion to reconsider; however,

we conclude that the BIA did not abuse its discretion in denying that motion

because Jeanty merely reiterated the reasoning he provided in his initial appeal to

the BIA, and he failed to point to any specific errors in the BIA’s

December 13, 2007, decision. Therefore, the BIA did not abuse its discretion in

denying the same arguments that it had previously rejected. Furthermore, to the

extent Jeanty argued in his reconsideration motion that a due process violation

occurred, we conclude that the BIA did not abuse its discretion in refusing to grant

the motion for reconsideration because “the failure to receive relief that is purely

discretionary in nature does not amount to a deprivation of a liberty interest.”

Scheerer, 513 F.3d at 1253 (quoting Garcia v. Att’y Gen., 329 F.3d 1217, 1224

(11th Cir. 2003)). Accordingly, we deny the petition to the extent Jeanty is

challenging the BIA’s February 21, 2008, order denying his motion for

reconsideration.

      PETITION DISMISSED IN PART; DENIED IN PART.




                                          5